Citation Nr: 1036476	
Decision Date: 09/27/10    Archive Date: 09/30/10

DOCKET NO.  03-18 796A	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUE

Entitlement to compensation benefits pursuant to the provisions 
of 38 U.S.C.A. § 1151 for additional eye disability as a result 
of VA surgical treatment in 1997 and 1998. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The Veteran had active service from May 1966 to March 1968.

This appeal to the Board of Veterans Appeals (Board) arises from 
a September 2002 rating action that denied compensation benefits 
pursuant to the provisions of 38 U.S.C.A. § 1151 for additional 
eye disability as a result of VA surgical treatment in 1997 and 
1998.

In September 2005, the appellant testified at a Board hearing 
before a Veterans Law Judge (VLJ) at the RO.

By decisions of April 2006 and March 2008, the Board remanded 
this case to the RO for further development of the evidence and 
for due process development.

In July 2008, the appellant testified at a Board hearing before 
the undersigned VLJ at the RO.

By decision of October 2008, the Board remanded the issue on 
appeal to the RO for further development of the evidence and for 
due process development.

The appeal is again REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, D.C.  The VA will notify the 
appellant if further action is required.




REMAND

In a May 2010 statement, the appellant's representative 
requested, on his behalf, a Board hearing at the RO (Travel Board 
hearing).  

Pursuant to 38 C.F.R. § 20.700 (2009), a hearing on appeal will 
be granted to an appellant who requests one and is willing to 
appear in person.  See also 38 U.S.C.A. § 7107 (West 2002) 
(pertaining specifically to hearings before the Board).  Since 
the RO schedules Travel Board hearings, a remand of this matter 
to the RO is warranted.  

Accordingly, this matter is hereby REMANDED to the RO via the AMC 
for the following action:
 
The RO should schedule, at the earliest 
available opportunity, a Travel Board 
hearing for the appellant and any 
witnesses.  The RO should notify the 
appellant and his representative of the 
date and time of the hearing in accordance 
with 38 C.F.R. § 20.704(b) (2009).  After 
the hearing, the claims folder should be 
returned to the Board in accordance with 
current appellate procedure.
 
The purpose of this REMAND is to afford due process; it is not 
the Board's intent to imply whether the benefit requested should 
be granted or denied.  The appellant needs take no action until 
otherwise notified, but he may furnish additional evidence and/or 
argument during the appropriate timeframe.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 
108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or the 
U.S. Court of Appeals for Veterans Claims (Court) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2009).


_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the nature 
of a preliminary order and does not constitute a decision of the 
Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) 
(2009).

